Title: To George Washington from John Laurance, 24 August 1778
From: Laurance, John
To: Washington, George


          
            SIR,
            White Plains, August 24, 1778.
          
          AS the Congress have resolved that two Counsellors learned in the law should assist and
            co-operate with me in the prosecution of the General Officers respecting the evacuation
            of Ticonderoga, I am under the necessity, previous to my proceeding to the trial of
            Major General St. Clair, of requesting your Excellency to inform me whether those
            gentlemen have been desired to attend agreeable to the Resolution of Congress.
            I am, with much respect, Your Excellency’s obedient Servant,
          
            JOHN LAURANCE, Judge Advocate.
          
        